Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19 the limitation “wherein the entirety of the adapter sleeve is inserted radially within the inner cylinder such that no portion of the valve element protrudes radially outward of any portion of the inner cylinder” is not clear.  It is not clear because the valve element protrudes radially outside of the inner cylinder as it is located on the outer cylinder.  
It is noted that in the arguments section Applicant notes that claim 19 was intended to recite that no portion of the “the adapter sleeve” protrudes radially outward of any portion of the inner cylinder. However, the intended recitation has not been amended into the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 -12 and 19-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Ishikawa et al. (US-9114846).
	Regarding claim 10, Ishikawa et al. discloses an inner cylinder (fig 2 at least 122 and the protruding portion of 143 connected to 122, see annotated fig below) having a working chamber (at least one of 131/132); an outer cylinder (121) that surrounds the inner cylinder (fig 2); a damping valve element (fig 2 140/170) disposed on the outer cylinder (at least at or near 141, fig 2), wherein with respect to flow the damping valve element is fluidly connected to the inner cylinder (fig 2, at least via 164/142/121a); and an adapter sleeve (124) that guides the flow of damping fluid between the inner cylinder and the damping valve element (fig 2), with an entirety of the adapter sleeve being inserted radially within the inner cylinder on an internal circumference of the inner cylinder (at least 122 and the protruding portion of 143 connected to 122, see annotated fig below).

    PNG
    media_image1.png
    319
    523
    media_image1.png
    Greyscale

	Regarding claim 11, Ishikawa et al. discloses wherein damping fluid is guided into the damping valve element by way of a flow opening (at least at or near 163/142) that is configured in a wall of the inner cylinder (fig 2).
	Regarding claim 12, Ishikawa et al. discloses wherein damping fluid is guided by way of a connector port (at least at or near or between 163/142) from the adapter sleeve (124) to the damping valve element (140/170), the connector port being inserted in the flow opening (fig 2, at least at or near or between 163/142). 
Regarding claim 19 (as best understood), Ishikawa et al. discloses wherein the entirety of the adapter sleeve is inserted radially within the inner cylinder such that no portion of the adapter sleeve (124) element protrudes radially outward of any portion of the inner cylinder (fig 2, where 124 does not protrude radially outward of any portion of the inner cylinder).
	Regarding claim 20, Ishikawa et al. discloses wherein for a full longitudinal extent of the adapter sleeve an outer diameter of the adapter sleeve is smaller than an inner diameter of the inner cylinder (see annotated fig 2 above and fig 2 wherein the inner cylinder is adjacent 124).
	Regarding claim 21, Ishikawa et al. discloses wherein the inner cylinder is a single- piece construction (see annotated fig 2 above wherein at least 122 and the protruding portion of 143 have been interpreted as single structure at least when assembled).
	Regarding claim 22, Ishikawa et al. discloses an inner cylinder (fig 2 at least 122 and/or the protruding portion of 143 connected to 122, see annotated fig above) having a working chamber (13/131); a working piston (126) disposed within the inner cylinder and abutting an inner cylindrical surface of the inner cylinder (fig 2); an outer cylinder (121) that surrounds the inner cylinder; a damping valve element (140/170) disposed on the outer cylinder (fig 2), wherein with respect to flow the damping valve element is fluidically connected to the inner cylinder (fig 2 at least through 121a and 142); and an adapter sleeve (124) that guides the flow of damping fluid between the inner cylinder and the damping valve, the adapter sleeve being disposed in the inner cylinder on an internal circumference of the inner cylinder (fig 2, 122, 124).
	Regarding claim 23, Ishikawa et al. discloses wherein the adapter sleeve is disposed completely radially within the inner cylinder (at least 122 and the protruding portion of 143 connected to 122, see annotated fig above).
	Regarding claim 24, Ishikawa et al. discloses wherein the inner cylinder is a single- piece construction (see annotated fig 2 above wherein at least 122 and the protruding portion of 143 have been interpreted as single structure at least when assembled).
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US-9114846) in view of Larner (US-4397614).
Regarding claim 18 Ishikawa et al. disclose as set forth above but is silent as to the material of the adapter sleeve.  Larner teaches wherein the use of plastic in a fluid operated valve is advantageous because a plastic material is shock resistant (col. 4, line 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to  to use a plastic material for an adapter sleeve in a valve assembly as taught by Larner because plastic provides improved damping characteristics (Larner, col. 4, line 35, shock resistant).
Allowable Subject Matter
Claims 13-17 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 27-29 allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious a base valve body disposed on an axial end face of the inner cylinder, wherein the base valve body includes an annular rim that extends into the inner cylinder and mates with an inner cylindrical surface of the inner cylinder; an outer cylinder that surrounds the inner cylinder; a damping valve element disposed on the outer cylinder, wherein with respect to flow the damping valve element is fluidically connected to the inner cylinder; and an adapter sleeve that guides the flow of damping fluid between the damping valve element and the inner cylinder, the adapter sleeve being disposed in the inner cylinder on an internal circumference of the inner cylinder, wherein the adapter sleeve is disposed at a longitudinal end of the inner cylinder where the base valve body is located and is longitudinally spaced apart from the base valve body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657